Case: 19-12651    Date Filed: 05/15/2020   Page: 1 of 2



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-12651
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 8:17-cr-00555-SCB-AEP-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

ASHANTI ROUNDTREE,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (May 15, 2020)

Before JORDAN, NEWSOM and LAGOA, Circuit Judges.

PER CURIAM:

     Thomas Burns, appointed counsel for Ashanti Roundtree in this direct
               Case: 19-12651     Date Filed: 05/15/2020    Page: 2 of 2



criminal appeal, filed a motion to withdraw on appeal, supported by a brief

prepared under Anders v. California, 386 U.S. 738 (1967). We denied Burns’s

motion based on potential violations of Rehaif v. United States, 139 S. Ct. 2191,

2195 (2019). Burns has now filed a motion for reconsideration of that denial in

light of our decision in United States v. Moore, 954 F.3d 1322 (11th Cir. 2020) and

for leave to file that motion out of time. Roundtree, pro se, has also filed a motion

to appoint new counsel.

      Burns submitted a response to Roundtree’s motion to appoint new counsel

by letter dated April 14, 2020, and requested that the letter be filed ex parte

because it contains confidential discussions of his work product and attorney-client

communications. Burns’s letter is construed as a motion for leave to file his letter

ex parte and is GRANTED. Burns’s letter will not appear on this Court’s public

docket.

      Burns’s motion to file out of time a motion for reconsideration of our denial

of his Anders motion is GRANTED. Because independent review of the record

reveals no issues of arguable merit regarding the Rehaif errors that could be raised

on appeal, or any other issues of arguable merit, Burns’s motion for

reconsideration and his motion to withdraw are also GRANTED. Roundtree’s

convictions and sentence are AFFIRMED. Roundtree’s pro se motion to substitute

counsel is therefore DENIED as moot.


                                           2